UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7341


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KINGG BILALIAN FAREED,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:00-cr-00082-NCT-1)


Submitted:   November 18, 2010             Decided:    December 2, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kingg Bilalian Fareed, Appellant Pro Se.                 Robert Michael
Hamilton, Assistant United States Attorney,           Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kingg     Bilalian   Fareed     appeals    the    district    court’s

order denying his motion for a reduction in sentence pursuant to

Amendment 706 to the Guidelines and 18 U.S.C. § 3582 (2006).                   We

have     reviewed     the   record    and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States   v.   Fareed,       No.    1:00-cr-00082-NCT-1

(M.D.N.C.    Sept.    10,   2010).     We    dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                       2